Citation Nr: 1328239	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  06-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of posttraumatic stress disorder (PTSD), schizoaffective disorder, psychosis, panic disorder, and anxiety disorder.

2.  Entitlement to an increased rating for status post medial meniscectomy, left knee, rated 10 percent disabling from March 25, 1998, and 20 percent disabling from February 26, 2008.

3.  Entitlement to an increased rating for traumatic arthritis, left knee, associated with status post medial meniscectomy, rated 10 percent disabling from March 25, 1998 to February 26, 2008.

4.  Entitlement to an increased rating for impairment/instability, left knee, associated with status post medial meniscectomy, rated 20 percent disabling from October 28, 2012.

5.  Entitlement to an increased rating for limitation of extension, left knee, associated with status post medical meniscectomy, rated 10 percent disabling from October 28, 2012.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1987.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 1998 rating decision, service connection was established for status post repair of torn medial meniscus of the left knee, rated 10 percent disabling, effective March 25, 1998.  In April 1999, the Veteran filed an increased rating claim.  In a September 1999 rating decision, the RO denied entitlement to an increased rating.  The Veteran perfected an appeal with regard to the RO's denial.  In his substantive appeal (VA Form 9), the Veteran stated his belief that his left knee disability "should be rated at 20 percent or more."  In an April 2003 rating decision, the RO granted a separate rating for traumatic arthritis, left knee, assigning a 10 percent rating, effective March 25, 1998, which amounted to a combined rating of 20 percent.  The RO determined that this award constituted a complete grant of the benefit sought on appeal; however, the Veteran had clearly indicated that he was seeking a 20 percent rating or higher for his left knee disability.  Thus, the appeal was erroneously deemed to be closed.  Thus, the September 1999 rating decision remains in appellate status, and the rating period on appeal dates back to this timeframe.  

In a July 2008 rating decision, the RO discontinued the separate 10 percent rating in effect for traumatic arthritis, left knee, effective February 26, 2008, and assigned a 20 percent rating to status post medial meniscectomy, left knee, effective February 26, 2008.  

In a January 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD that had been previously denied in a September 2000 decision.  The RO also denied entitlement to service connection for a TDIU.  The Veteran perfected an appeal as to those determinations.

In August 2010, the Board reopened the claim of entitlement to service connection for PTSD and expanded the claim to encompass an acquired psychiatric disability, to include PTSD, in conformity with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue was remanded on the merits, as were the issues of entitlement to increased ratings for the left knee, and entitlement to a TDIU.  

These matters were remanded again in July 2012.

In a May 2013 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent rating for impairment of the left knee, and assigned a separate 10 percent rating for limitation of extension of the left knee, both effective October 28, 2012.  

In the May 2013 rating decision, the AMC granted entitlement to service connection for degenerative joint disease, lumbar spine, assigning a 10 percent rating, effective February 26, 2008 and a 20 percent rating, effective October 28, 2012, and granted entitlement to separate ratings for lumbosacral radiculopathy, bilateral lower extremities, assigning separate noncompensable ratings, effective February 26, 2008, and assigning separate 20 percent ratings, effective October 28, 2012.  The grant of service connection for lumbar spine disability, and associated radiculopathy, constitutes a full award of the benefit sought on appeal as to the issue of entitlement to service connection for low back disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required in this case before the matters on appeal may be finally adjudicated.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance; in such situations the Board must again remand the case for compliance with the remand orders.  Given those pronouncements, and as will be discussed below, the fact that some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2012).

Acquired psychiatric disability

In November 2012, the Veteran underwent a VA mental health examination.  The examiner diagnosed schizoaffective disorder and anxiety disorder.  The examiner opined that the symptoms of his current diagnoses of schizoaffective disorder and anxiety disorder were not causally related to his military service or had their onset within the one-year period following his discharge, and thus it is less likely than not that these disorders were the result of his military service.  Such medical opinion, however, does not contain a rationale for the conclusions reached.  

A medical opinion is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Id. at 124-25.  Thus, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Thus, Remand is necessary to obtain an addendum opinion from the VA examiner as to the bases for the negative etiological opinions.

Additionally, in the July 2012 Board Remand, the RO/AMC was instructed to request and associate the Veteran's personnel records with the claims folder.  In October 2012, the Veteran's voluminous 201 Personnel File was associated with the claims folder.  Despite receipt of his personnel records, there is no indication that the AMC considered this evidence in readjudicating his claim of service connection for an acquired psychiatric disorder, as his personnel records are not listed as "Evidence" in the May 2013 Supplemental Statement of the Case.  

Left knee

Regarding the increased rating for a left knee disability, in both the August 2010 and July 2012 Board Remands, the RO/AMC was instructed to readjudicate the left knee issues based upon receipt of the April 1999 increased rating claim.  The May 2013 supplemental statement of the case is essentially limited to a review of an October 2012 VA examination report and whether higher ratings are warranted from this period.  The RO/AMC must readjudicate the increased ratings for left knee in consideration of receipt of the April 1999 increased rating claim and consider all of the evidence generated during the claim period.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a) (2012).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability. 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In this case, the Veteran's service-connected disabilities include the following:  deep venous thrombosis, left leg, rated 40 percent disabling, effective March 25, 1998; status post medial meniscectomy, left knee, rated 10 percent disabling, effective March 25, 1998, and 20 percent disabling effective February 26, 2008; degenerative joint disease, lumbosacral spine, rated 10 percent disabling, effective February 26, 2008 and 20 percent disabling, effective October 28, 2012; impairment of the left knee, rated 20 percent disabling, effective October 28, 2012; lumbosacral radiculopathy, right lower extremity, rated noncompensably disabling, effective February 26, 2008 and 20 percent disabling, effective October 28, 2012; lumbosacral radiculopathy, left lower extremity, rated noncompensably disabling, effective February 26, 2009, and 20 percent disabling, effective October 28, 2012; traumatic arthritis, left knee, rated 10 percent disabling, effective March 25, 1998 to February 26, 2008; limitation of extension, left knee, rated 10 percent disabling, effective October 28, 2012; degenerative joint disease, right knee, with instability, rated 20 percent disabling, effective December 6, 2012; degenerative joint disease, right knee, with painful motion and limitation of flexion, rated 10 percent disabling, effective December 6, 2012; and, degenerative joint disease, right knee, with limitation of extension, rated noncompensably disabling, effective December 6, 2012.  His combined evaluation is 50 percent from March 25, 1998, 60 percent from February 26, 2008, 90 percent from October 28, 2012; and 100 percent from December 6, 2012.  His combined evaluations prior to October 28, 2012 do not currently meet the percentage standards per § 4.16(a), but from October 28, 2012 his combined evaluations do meet the percentage standards per § 4.16(a).  

With regard to the period prior to October 28, 2012, before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability. 

The Veteran last worked as an assembly packer for a lighting company from June 12, 1987, to March 9, 1999.  He asserts that his disabilities (lower back pain, left mental health) affected his employment on March 5, 1999, and he has not worked since March 9, 1999.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in September 2010.  

A June 2009 VA examination pertaining to the left leg disability reflects the examiner's opinion that the Veteran's post phlebitis syndrome would not preclude sedentary employment.

A July 2009 VA examination pertaining to the left knee reflects the examiner's opinion that the Veteran is capable of mild physical activity and sedentary activity.  

Such opinions, however, do not consider the combined effect of his disabilities, and at that time service connection had yet to be established for his lumbar spine disability and associated radiculopathy, bilateral lower extremities.  

At an October 2012 VA lumbar spine examination, it was indicated that his low back disability impacted his ability to work.

An October 2012 VA examination pertaining to the left knee reflects that the Veteran's left knee impacts his ability to engage in work related activities involving repetitive bending, prolonged standing, lifting and carrying due to constant pain and limited motion.

In light of the opinions from the examiners that his left knee and back disabilities may have an impact on his employment, the Veteran should be afforded a VA examination to assess whether the combined effect of his service-connected disabilities preclude the Veteran from following a substantially gainful occupation for any time period contemplated by this appeal.  

Thereafter, the RO/AMC should determine whether the Veteran's TDIU claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b) for the period prior to October 28, 2012, and adjudicate entitlement to a TDIU per § 4.16(a) for the period from October 28, 2012.

In light of these matters being remanded, associate updated treatment records from the Providence VA Medical Center (VAMC) with the claims folder or Virtual VA for the period from June 28, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder (or Virtual VA) updated treatment records from the Providence VAMC for the period from June 28, 2013.

2.  Return the Veteran's claims folder and a copy of this Remand to the VA examiner who conducted the November 2012 VA examination for an addendum to the report to opine on the etiology of the Veteran's acquired psychiatric disabilities.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies. 

Upon review of the entire claims folder, to include service treatment and personnel records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's schizoaffective disorder and anxiety disorder had their clinical onset during his period of active service, within a year of separation from service, or are otherwise related to the Veteran's period of active service.

The examiner is to presume that the Veteran was sound upon entry into active service.  Thus, the question for consideration is whether an acquired psychiatric disability was incurred in, rather than aggravated by, active service.

In formulating the opinion, the examiner should reconcile any conclusions with and provide a discussion of the service treatment and personnel records; the post-service medical records reflecting psychiatric diagnoses; and, the Veteran's lay assertions.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

The examiner is advised that the Veteran is competent to describe his psychological symptoms, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he must provide an explanation.  The examiner is advised that he cannot reject the Veteran's credibility solely on the basis of an absence of contemporaneous medical treatment, but may consider the inherent plausibility or inconsistency with the additional evidence of record in assessing the Veteran's credibility for any narrative presented.

If the November 2012 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the degree of occupational impairment due to his service-connected deep venous thrombosis, left leg; status post medial meniscectomy, left knee; degenerative joint disease, lumbosacral spine; impairment of the left knee; lumbosacral radiculopathy, right lower extremity; lumbosacral radiculopathy, left lower extremity; traumatic arthritis, left knee; limitation of extension, left knee; degenerative joint disease, right knee, with instability; degenerative joint disease, right knee, with painful motion and limitation of motion; and, degenerative joint disease, right knee, with limitation of extension.  

The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected deep venous thrombosis, left leg; status post medial meniscectomy, left knee; degenerative joint disease, lumbosacral spine; impairment of the left knee; lumbosacral radiculopathy, right lower extremity; lumbosacral radiculopathy, left lower extremity; traumatic arthritis, left knee; limitation of extension, left knee; degenerative joint disease, right knee, with instability; degenerative joint disease, right knee, with painful motion and limitation of motion; and, degenerative joint disease, right knee, with limitation of extension, on the Veteran's ability to work and maintain gainful employment for any and all periods since April 1999.  

The examiner should answer the following:  

Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected disabilities (deep venous thrombosis, left leg, rated 40 percent disabling, effective March 25, 1998; status post medial meniscectomy, left knee, rated 10 percent disabling, effective March 25, 1998, and 20 percent disabling effective February 26, 2008; degenerative joint disease, lumbosacral spine, rated 10 percent disabling, effective February 26, 2008 and 20 percent disabling, effective October 28, 2012; impairment of the left knee, rated 20 percent disabling, effective October 28, 2012; lumbosacral radiculopathy, right lower extremity, rated noncompensably disabling, effective February 26, 2008 and 20 percent disabling, effective October 28, 2012; lumbosacral radiculopathy, left lower extremity, rated noncompensably disabling, effective February 26, 2009, and 20 percent disabling, effective October 28, 2012; traumatic arthritis, left knee, rated 10 percent disabling, effective March 25, 1998 to February 26, 2008; limitation of extension, left knee, rated 10 percent disabling, effective October 28, 2012; degenerative joint disease, right knee, with instability, rated 20 percent disabling, effective December 6, 2012; degenerative joint disease, right knee, with painful motion and limitation of flexion, rated 10 percent disabling, effective December 6, 2012; and, degenerative joint disease, right knee, with limitation of extension, rated noncompensably disabling, effective December 6, 2012) prevent him from securing or following a substantially gainful occupation for any period from April 1999, without consideration of his nonservice-connected disorders and advancing age?  

The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

4.  In the interest of avoiding future remand, the AMC/RO should then review the opinions and/or examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies.

5.  For the period prior to October 28, 2012 (or for any period in which the percentage standards are not met as set forth in § 4.16(a)), the RO should make a determination as to whether the Veteran's claim for a TDIU should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service-connected disabilities (deep venous thrombosis, left leg, rated 40 percent disabling, effective March 25, 1998; status post medial meniscectomy, left knee, rated 10 percent disabling, effective March 25, 1998, and 20 percent disabling effective February 26, 2008; degenerative joint disease, lumbosacral spine, rated 10 percent disabling, effective February 26, 2008 and 20 percent disabling, effective October 28, 2012; impairment of the left knee, rated 20 percent disabling, effective October 28, 2012; lumbosacral radiculopathy, right lower extremity, rated noncompensably disabling, effective February 26, 2008 and 20 percent disabling, effective October 28, 2012; lumbosacral radiculopathy, left lower extremity, rated noncompensably disabling, effective February 26, 2009, and 20 percent disabling, effective October 28, 2012; traumatic arthritis, left knee, rated 10 percent disabling, effective March 25, 1998 to February 26, 2008; limitation of extension, left knee, rated 10 percent disabling, effective October 28, 2012; degenerative joint disease, right knee, with instability, rated 20 percent disabling, effective December 6, 2012; degenerative joint disease, right knee, with painful motion and limitation of flexion, rated 10 percent disabling, effective December 6, 2012; and, degenerative joint disease, right knee, with limitation of extension, rated noncompensably disabling, effective December 6, 2012) preclude the Veteran from participating in gainful employment.  

6.  The RO/AMC must then adjudicate the following:

a)  entitlement to service connection for an acquired psychiatric disability, to include consideration of the service personnel records associated with the record in October 2012;

b)  entitlement to increased ratings for the left knee (entitlement to an increased rating for status post medial meniscectomy, left knee, rated 10 percent disabling from March 25, 1998, and 20 percent disabling from February 26, 2008; entitlement to an increased rating for traumatic arthritis, left knee, associated with status post medial meniscectomy, rated 10 percent disabling from March 25, 1998 to February 26, 2008; entitlement to an increased rating for impairment/instability, left knee, associated with status post medial meniscectomy, rated 20 percent disabling from October 28, 2012; entitlement to an increased rating for limitation of extension, left knee, associated with status post medical meniscectomy, rated 10 percent disabling from October 28, 2012) in consideration of receipt of the April 1999 increased rating claim, with consideration of ALL evidence generated during such claim period.  

c)  entitlement to a TDIU for the period prior to October 28, 2012, pursuant to § 4.16(b);

d)  entitlement to a TDIU for the period from October 28, 2012, pursuant to § 4.16(a).

If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


